                             UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF ALABAMA

IN RE:

         CHARLES R. MING, JR.                                      CHAPTER 7

                DEBTOR                                             CASE NO. 20-31683

                        MOTION TO EXTEND COMPLAINTS DEADLINE

         Comes now Carly B. Wilkins, Trustee, and moves for the extension of the deadline

for filing complaints objecting to discharge pursuant to 11 U.S.C. §727 and Fed. R. Bankr.

Proc. 4004 and as grounds would state:

         1. This case was filed pursuant to chapter 7 of title 11, U.S. Code on July 29, 2020 in

the Northern Division of the Middle District of Alabama.

         2. The §341 meeting of creditors was concluded on November 6, 2020.

         4. The trustee requests additional time to investigate matters in connection with

the bankruptcy case that may ultimately affect the granting of a discharge; specifically

Debtor’s cooperation with the Trustee in the turning over of requested personal property.

         WHEREFORE the Trustee moves for an additional sixty days for the Trustee to file

such complaints.


                                                            /s/ Carly B. Wilkins
                                                            Carly B. Wilkins (Bro270)
                                                            Trustee in Bankruptcy
                                                            560 S. McDonough S. Ste. A
                                                            Montgomery, AL 36104
                                                            334-269-0269
                                                            Cwilkins@cbwlegal.com




  Case 20-31683        Doc 24    Filed 11/13/20 Entered 11/13/20 09:44:36          Desc Main
                                   Document     Page 1 of 2
                                 CERTIFICATE OF SERVICE

       I hereby certify that I have served a copy of the foregoing Motion to Extend Complaints
Deadline by ECF or by placing a copy in the United States mail, postage prepaid and properly
address to the Bankruptcy Administrator and the Debtor’s attorney, Michael A. Fritz, Sr., on
this the 13th day of November, 2020.



                                                      /s/ Carly B. Wilkins




 Case 20-31683      Doc 24     Filed 11/13/20 Entered 11/13/20 09:44:36         Desc Main
                                 Document     Page 2 of 2
